             Case 2:18-cv-02067-RDP Document 25 Filed 01/16/20 Page 1 of 5                                FILED
                                                                                                 2020 Jan-16 PM 05:58
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


OZELLEOUS CONWELL,                              )
                                                )
        Plaintiff,                              )   CASE NO.: 2018-cv-02067-RDP
                                                )
v.                                              )
                                                )
PLASTIPAK PACKAGING INC.,                       )   OPPOSED
                                                )
     Defendant.                                 )




                  PLAINTIFF’S MOTION TO EXTEND UNEXPIRED DEADLINES



        Plaintiff, Ozelleous Conwell (“Plaintiff”), respectfully moves this Court to enter an order

extending unexpired deadlines and other settings from the Court’s April 18, 2019, Scheduling

Order (Doc. 19) for forty (40) days. Plaintiff’s counsel first mentioned the need for an extension

at the conclusion of their 30(b)(6) deposition when new facts were presented that were otherwise

unknown. Plaintiff’s counsel followed their request for this motion in an email to defense

counsel and defense counsel opposed this motion. In support of Plaintiff’s motion, he states the

following:

        1.         On April 18, 2019 the Court entered a Scheduling Order, which set forth the

following deadlines and other settings in this matter.

              •    Deadline to complete discovery – January 24, 2020.

              •    Dispositive Motion Deadline – February 24, 2020.

              •    Trial Ready - July 2020.



                                                    1
              Case 2:18-cv-02067-RDP Document 25 Filed 01/16/20 Page 2 of 5




         2.       The parties have done some work to complete discovery in this matter. To date

the only deposition that has been taken is that of the Plaintiff and the Defendant’s 30(b)(6)

deponent.

         3.       On February 7, 2019, Defendant sent its Rule 26 Initial Disclosures to Plaintiff.

(Exhibit A).

         4.       To date Defendant has never amended its Rule 26 Initial Disclosures with updated

contact information.

         5.       On February 7, 2019, Plaintiff sent his Rule 26 Initial Disclosures to Defendant.

(Exhibit B).

         6.       On May 20, 2019, Defendant sent its Responses to Plaintiff’s Interrogatories and

Requests for Production and Admissions.

         7.       To date Defendant has never amended Plaintiff’s Interrogatory No. 12, which

reads:

         PL’s INTERROGATORY NO. 12: For each of the persons Plaintiff listed on his Rule
         26 Initial Disclosures, please provide their legal name, most recent position held with the
         Defendant, dates of employment with the Defendant, last known address, phone number
         and email address, and whether you contend they are protected from ex parte contact, and
         if so, the basis for asserting such privilege.

         DEF’s ANSWER TO INTERROGATORY NO. 12: The listed individuals remain
         employed by Defendant Plastipak. Their positions are noted in the initial disclosures.
         They may be contacted through Plastipak’s counsel.

         8.       On January 7, 2020, during the Plaintiff’s 30(b)(6) deposition, the Defendant

revealed, for the first time, that a key witness in the Complaint (Doc. 1), Ms. Shelly Wallace, no

longer works for the Defendant as of October 2019.

         9.       The Defendant also claimed in the 30(b)(6) deposition that it does not claim

privilege over Ms. Wallace.




                                                   2
            Case 2:18-cv-02067-RDP Document 25 Filed 01/16/20 Page 3 of 5




       10.      The 30(b)(6) deponent said she has Ms. Wallace’s contact information, that Ms.

Wallace retired to take care of her grandchild, and that she lives in Anniston, Alabama.

       11.      Plaintiff’s counsel asked Defendant’s 30(b)(6) deponent to provide the contact

information for Ms. Shelly Wallace for deposition purposes and the Defendant agreed to provide

the information.

       12.      Plaintiff to date has not received Ms. Shelly Wallace’s telephone number, address,

or email.

       13.      On January 10, 2020, Plaintiff emailed defense counsel about deposing three (3)

more people in this case, including Ms. Wallace, and the Defense counsel’s January 14, 2020

reply. (Exhibit C).

       14.      On January 15, 2020, Plaintiff asked Defendant for compliance with an extension

of unexpired deadlines due the Defendant’s failure to: 1) inform Plaintiff of Ms. Wallace’s

departure; 2) update its Initial Disclosures; 3) update its Interrogatory Responses; and 4) give

Plaintiff the contact information of Ms. Wallace. Then Defendant responded with its position.

(Exhibit D).

       15.      On January 16, 2020, Plaintiff responded to Defendant stating how: 1) Defense

counsel and the 30(b)(6) deponent had a chance to tell Plaintiff of Ms. Wallace’s departure at the

Plaintiff’s deposition on November 15, 2019; 2) Ms. Wallace is a key witness and mentioned

nine (9) times in the complaint; and 3) Plaintiff plans to file this motion opposed. (Exhibit E).

       16.      Plaintiff will need the additional time to conduct discovery and the opportunity to

contact, subpoena, and depose the Defendant’s witnesses.

       17.      In an unrelated matter, Plaintiff’s counsel has two (2) summary judgment briefs

due the first week of February 2020.




                                                 3
Case 2:18-cv-02067-RDP Document 25 Filed 01/16/20 Page 4 of 5
         Case 2:18-cv-02067-RDP Document 25 Filed 01/16/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I officially filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to the following:

                                  Jeffrey G. Blackwell, Esq.
                                      Blackwell Law Firm
                                 120 Holmes Avenue Ste. 401
                                  Huntsville, Alabama 35801
                                       Tel: (256) 261-1315
                              Email: jeff@blackwell-attorneys.com


       I hereby certify that I have mailed via United States Postal Service the foregoing

document to the following non-CM/ECF participants: None.

                                                      /s/ Blake C. Edwards
                                                      OF COUNSEL




                                                 5
